The record clearly demonstrates that decedent’s relationship with the hospital ceased, at the latest, on July 26, 2006, when she was discharged. Plaintiffs notice of claim was not served within the requisite 90-day period after the claim arose (see General Municipal Law § 50-e [1] [a]), and no motion for leave to file a late notice of claim was made within one year and 90 days after accrual of the claim (see General Municipal Law *531§ 50-e [5]; § 50-i [1]; McCrae v City of New York, 44 AD3d 306 [2007]). Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.